Citation Nr: 1412610	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 12, 2010 for the grant of service connection for irritable bowel syndrome (IBS).  

2.  Entitlement to an initial rating higher than 30 percent for the service-connected IBS.    

3.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty for training from September 1960 to March 1961, and on active duty from October 1961 to August 1962 and from December 1990 to May 1991.  He also served in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In relevant part, the May 2011 rating decision granted service connection for IBS effective August 12, 2010, and assigned a 10 percent disability effective the same date.  The December 2011 rating decision granted a higher initial rating of 30 percent for IBS effective August 12, 2010.     

The Veteran testified before the RO during a January 2013 personal hearing, and testified before the undersigned during a May 2013 Board videoconference hearing.  Transcripts of each hearing are included in the record.  

In July 2013, the Board remanded this matter for additional development.  The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has reviewed the entire record, which consists of a paper claims file and an electronic claims file.  Relevant documentary evidence has been added to the record since recent SSOCs, and has been considered pursuant to the Veteran's waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

In its July 2013 remand, the Board noted that an issue regarding CUE in a prior rating decision of June 2001 had been raised in an April 2012 letter of record.  In response the RO adjudicated a CUE issue regarding the assignment of an effective date for service connection for a digestive disorder in the May 2011 rating decision.  However, as the May 2011 rating decision remains in active appeal status, it cannot be subject to a claim of CUE.  Moreover, in statements of record, the Veteran and his representative have asserted CUE with regard to a June 2001 rating decision that denied service connection for a digestive disorder due to Gulf War illness.  As this CUE issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over the issue.  See 38 U.S.C.A. § 5109A(e) (a request for revision based on clear and unmistakable error shall be decided in the same manner as any other claim.) It is therefore referred to the AOJ for appropriate action.  


REMAND

The three claims currently on appeal are inextricably intertwined with the referred issue regarding CUE in the June 2001 rating decision.  Accordingly, action on the three appealed claims must be deferred until the referred issue has been adjudicated.  Smith v. Gober, 236 F.3d 1370 (Fed. Cir. 2001).   

In the meantime, additional development is warranted into the claim for a higher initial rating for a digestive disorder.  Specifically, additional private treatment records may still be outstanding.  In letters of record, it is indicated that the Veteran has received extensive private treatment from a Dr. Ayock and from a Dr. Ringel.  An attempt to include in the claims file records of any such treatment should be made.      

Moreover, the Veteran should undergo a new VA compensation examination into his higher initial rating claim for a digestive disorder.  His most recent examination was conducted in October 2010, however, he asserted in December 2013 that "this disability would make it impossible for me to hold down any type of job."  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Lastly, the Veteran has asserted that he is unemployable due to his service-connected digestive disorder.  TDIU should therefore be adjudicated by the RO.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how he can substantiate his claim for an increased rating on the basis of TDIU.

Request that the Veteran complete and return a TDIU claim form, VA Form 21-8940. 

2.  Provide the Veteran with additional VA Forms 21-4142 for authorization to obtain and include in the claims file records pertaining to treatment he received from Dr. Ayock and from Dr. Ringel.  He should also be asked to provide or authorize the release of any other medical records that are not already of record and that are relevant to his claims.   

3.  If, after making reasonable efforts to obtain named non-Federal records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After the foregoing development has been completed, schedule the Veteran for the appropriate VA examination to determine the nature and severity of the service-connected digestive disorder.  Any indicated tests should be accomplished.  The examiner should review the medical history, to include any newly associated records obtained as a result of this remand.  In particular, the examiner should provide information concerning the signs and symptoms attributable to IBS and disassociate, to the extent possible, signs and symptoms which are attributable to other disorders.  

The examiner should also address whether, during the pendency of this appeal, the Veteran's service-connected IBS, either singly or in combination with the service-connected hearing loss (70 percent disabling) and tinnitus (10 percent disabling), rendered him unable to obtain and/or retain substantially gainful employment consistent with his education and work experience.  If these service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.
	
5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Then, in light of all the evidence of record to include any obtained as a result of this remand, readjudicate the claims on appeal to include TDIU. (PLEASE NOTE THAT THE CLAIMS ON APPEAL ARE INEXTRICABLY INTERTWINED WITH THE REFERRED ISSUE REGARDING CUE IN THE JUNE 2001 RATING DECISION)  If an appealed issue remains denied, the Veteran and his representative should be provided with a SSOC as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

